Opinion filed September 17, 2020




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00336-CR
                                  __________

               JODY ALEXANDER ORDWAY, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 21009B


                     MEMORANDUM OPINION
      The jury convicted Appellant, Jody Alexander Ordway, of aggravated
kidnapping. See TEX. PENAL CODE ANN. § 20.04 (West 2019). The jury then
assessed Appellant’s punishment at confinement for a term of forty-five years in the
Institutional Division of the Texas Department of Criminal Justice with a $10,000
fine, and the trial court sentenced him accordingly. In two issues on appeal,
Appellant argues (1) that his recorded statement to law enforcement was taken in
violation of Article 38.22 of the Texas Code of Criminal Procedure and (2) that his
trial counsel was ineffective. We affirm.
                                     Background Facts
      In the early morning hours of August 2, 2016, the body of Ronald Varner was
found on a county road in Jones County, Texas. Varner had been shot several
times—resulting in his death—and left in the roadway.          After a three-month
investigation, Appellant was identified as a suspect along with Euella Cooper,
Michael Pine, Olyvia Jackson, and Matthew Struble.
      According to testimony presented at trial, the five suspects were thought to be
involved in a criminal enterprise affiliated with the Aryan Brotherhood. The group
sold “a fair amount of drugs.” Cooper and Pine were identified as the leaders of the
group. Appellant, Jackson, and Struble were described as the “foot soldiers” who
carried out the requests of Cooper and Pine.
      On February 9, 2017, Appellant was interviewed by Texas Ranger Danny
Crawford after being arrested for an unrelated offense. Ranger Crawford did not
read the Miranda 1 warnings to Appellant when he met with Appellant. When
questioned about his decision not to notify Appellant of his Miranda rights, Ranger
Crawford said:
      I was not detaining [Appellant] at that time. I did not have him under
      arrest. I don’t even remember if maybe the sheriff’s office had him
      under arrest. Why he was there was of no concern of mine. I explained
      to him why I wanted to talk to him and also explained to him that he
      didn’t have to talk to me, and if he decide [sic] to talk to me, he could
      stop at any time he wished.
Nevertheless, an audio recording of the forty-five-minute interview was played at
Appellant’s trial without objection.


      1
       Miranda v. Arizona, 384 U.S. 436 (1966).


                                                  2
      According to Appellant’s recorded interview, Varner stole some pocketknives
that belonged to Pine’s deceased brother. Cooper, Pine, Struble, and Jackson then
began beating Varner for stealing the pocketknives. Varner was then stripped of his
clothing and held against his will by Struble and Jackson while Cooper and Pine left
for more than thirty hours. Appellant stated that he did not beat Varner or help
restrain him but that he did lock the door to the house while the others attacked
Varner. He further indicated that he did not want to be involved but was afraid of
what would happen to him if he did not follow Cooper’s and Pine’s orders. After
multiple beatings and many hours of being restrained, Appellant helped Varner clean
up his wounds. Varner then left the house in a car with Struble and Jackson. Struble
and Jackson returned the following morning covered in blood spatter, without
Varner.
      In addition to Appellant’s recorded interview, the State also presented the
testimony of Jackson, who was convicted of Varner’s murder and sentenced to
incarceration for a term of fifty years. According to Jackson, Appellant did engage
in the beatings of Varner and, additionally, took turns holding a gun on Varner to
restrain him while Cooper and Pine were gone. Appellant testified and confirmed
that the events occurred “about the way” the State presented them. Appellant also
testified that he only did what he did because he was scared for his life and did not
want to end up like Varner.
      At the conclusion of the testimony, Appellant requested and was granted a
jury instruction on duress. Nevertheless, the jury convicted Appellant and sentenced
him to incarceration for a term of forty-five years. This appeal followed.
                                Recorded Interview
      In Appellant’s first issue, he argues that his recorded interview was taken in
violation of Article 38.22 of the Texas Code of Criminal Procedure. Rule 33.1(a) of


                                         3
the Texas Rules of Appellate Procedure, however, “provides that a complaint is not
preserved for appeal unless it was made to the trial court ‘by a timely request,
objection or motion’ that ‘stated the grounds for the ruling that the complaining party
sought from the trial court with sufficient specificity to make the trial court aware of
the complaint, unless the specific grounds were apparent from the context.’”
Resendez v. State, 306 S.W.3d 308, 312 (Tex. Crim. App. 2009) (quoting TEX. R.
APP. P. 33.1(a)(1)(A)). “The purpose of requiring a specific objection in the trial
court is twofold: (1) to inform the trial judge of the basis of the objection and give
him the opportunity to rule on it; (2) to give opposing counsel the opportunity to
respond to the complaint.” Id.
         In Resendez, the Court of Criminal Appeals held that the defendant failed to
preserve an Article 38.22 complaint for appellate review because his objection at
trial “contained little more than a citation to the statute and did not bring the specific
violation of Article 38.22 to the trial court’s attention.” Id. at 313, 317. In the
present case, Appellant failed to make any objection—pretrial or otherwise—to the
introduction of Appellant’s recorded interview. An Article 38.22 argument simply
was not presented at trial—let alone “with sufficient specificity to make the trial
court aware of the complaint.” TEX. R. APP. P. 33.1(a)(1)(A). Therefore, we
conclude that Appellant has not preserved his first issue concerning whether his
statement was taken in violation of Article 38.22. We overrule Appellant’s first
issue.
                            Ineffective Assistance of Counsel
         In Appellant’s second issue, he contends that his trial counsel was ineffective.
We review a claim of ineffective assistance of counsel under the Strickland standard,
which is a two-part analysis that includes a performance prong and a prejudice
prong: “First, the defendant must show that counsel’s performance was deficient. . . .


                                             4
Second, the defendant must show that the deficient performance prejudiced the
defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). A failure to make a
showing under either prong of the Strickland test defeats a claim of ineffective
assistance of counsel. Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim.
App. 2010).    Appellate review of a defense counsel’s performance is highly
deferential, and we presume that counsel’s actions fell within the wide range of
reasonable and professional assistance. Strickland, 466 U.S. at 689; Bone v. State,
77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Walker v. State, 406 S.W.3d 590, 594
(Tex. App.—Eastland 2013, pet. ref’d).
      To overcome this presumption, an appellant’s claim of ineffective assistance
must be firmly founded in the record, and the record must affirmatively demonstrate
the alleged ineffectiveness. Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App.
1999). Importantly, “[d]irect appeal is usually an inadequate vehicle for raising such
a claim because the record is generally undeveloped.” Menefield v. State, 363
S.W.3d 591, 592–93 (Tex. Crim. App. 2012) (quoting Goodspeed v. State, 187
S.W.3d 390, 392 (Tex. Crim. App. 2005)). A silent record that provides no
explanation for a counsel’s actions will not overcome the strong presumption that,
under the circumstances, the challenged action might be considered sound trial
strategy. Thompson, 9 S.W.3d at 813–14; Jackson v. State, 877 S.W.2d 768, 771
(Tex. Crim. App. 1994); Hayden v. State, 155 S.W.3d 640, 648 (Tex. App.—
Eastland 2005, pet. ref’d). Further, if trial counsel has not had an opportunity to
explain the challenged actions, then we will not conclude that those actions
constituted deficient performance unless they were so outrageous that no competent
attorney would have engaged in them.          See Goodspeed, 187 S.W.3d at 392;
Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003).




                                          5
      Here, Appellant complains that, among other alleged inadequacies, his trial
counsel failed to object to the admission of the recorded interview with law
enforcement; allowed the State to show the jury a gruesome picture of the victim
without objection; allowed Ranger Crawford to discuss rigor mortis and other
subjects without objections concerning his qualifications as an expert; allowed
another officer to testify about criminal organizations without objection concerning
her qualifications as an expert; and allowed an officer to testify as to the motive for
the murder. The record, however, is silent as to any potential trial strategy that trial
counsel may have employed. Appellant did not assert his claim of ineffective
assistance in a motion for new trial. Accordingly, Appellant’s trial counsel has not
had an opportunity to explain his trial strategy. Therefore, on this record, Appellant
has failed to overcome the strong presumption of reasonable assistance.             See
Thompson, 9 S.W.3d at 814.
      Additionally, Appellant’s argument is undermined by his utilization of a
duress defense at trial, which required Appellant to admit to every element of the
offense. Gomez v. State, 380 S.W.3d 830, 834 (Tex. App.—Houston [14th Dist.]
2012, pet. ref’d). To be sure, nearly every complained-of act by Appellant’s trial
counsel bolstered the assertion that Appellant was acting under duress and in fear of
retaliation from dangerous criminals.       Consequently, even if the record were
sufficiently developed, it is unlikely that Appellant could prove his trial counsel’s
performance was deficient.
      Based on our review of the record, we cannot conclude that Appellant’s trial
counsel’s actions were so outrageous that no competent attorney would have
engaged in them. See Goodspeed, 187 S.W.3d at 392. Because Appellant failed to
meet his burden on the first prong of Strickland, we need not consider the




                                           6
requirements of the second prong. Lopez v. State, 343 S.W.3d 137, 144 (Tex. Crim.
App. 2011). We overrule Appellant’s second issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


September 17, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      7